DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement has been submitted.  
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See the reference to US7438125 in published application paragraph [0021].

Claim Objections
Claims 5, 19, and 20 are objected to because of the following informalities: “of claim 5” is an apparent typo of “of claim 4” (claim 5), “of claim 19” is an apparent typo of “of claim 17” (claim 19), and “passed” is an apparent typo of “passes” (claim 20).  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (CN112983804) [Liu].
Claim 1  Liu discloses a plunger 010 for use in a hydrocarbon well [Figs. 1-3; abstract; Example 1, pages 8-11], comprising: 
a generally cylindrical body [Fig. 3; at least the portion adjoining the cone 120] having a fluid flow path 130,132 extending axially through the cylindrical body along a centerline axis of the cylindrical body [Figs. 2,3; Example 1, page 8], the cylindrical body having an outsider diameter [e.g., at 200] configured for receipt within production tubing [Example 1, page 9, first paragraph], wherein the fluid flow path exits through an upper end 110,112 [page 7, first paragraph] of the cylindrical body; 
a cone 120 attached to a lower end of the cylindrical body [Fig. 3; Example 1, page 8, second paragraph], the cone extending from a lower end of the cylindrical body to a bottom end, the bottom end having a second cross-dimension that is smaller than the outside diameter of the cylindrical body [Fig. 3]; and 
at least a first orifice 122 passing through the cone, wherein the first orifice fluidly connects the fluid flow path to an outside surface of the cone [Fig. 3; Example 1, page 8, second paragraph].
Claim 2  Liu, as discussed with respect to claim 1, discloses that wherein the cylindrical body and the cone are integrally formed [Fig. 3].
Claim 3  Liu, as discussed with respect to claim 1, discloses that the fluid flow path 122 extends into the cone 120 [Fig. 3].
Claim 4  Liu, as discussed with respect to claim 3, discloses that the bottom end of the cone 120 is a closed bottom end [Fig. 3].
Claim 5  Liu, as discussed with respect to claim 4 [as discussed in the telephone interview], discloses that the cone 120 further includes an annular sidewall extending between the closed bottom end and the lower end of the cylindrical body [Fig. 3].
Claim 6  Liu, as discussed with respect to claim 5, discloses that an interior of the cone defined by the annular sidewall between the closed bottom end and the lower end of the cylindrical body is hollow [Fig. 3].
Claim 7  Liu, as discussed with respect to claim 5, discloses that the annular sidewall tapers from the second cross-dimension of the bottom end to the outside diameter of the cylindrical body [Fig. 3].
Claim 8  Liu, as discussed with respect to claim 5, discloses that the first orifice extends through the annular sidewall of the cone [Fig. 3].
Claim 9  Liu, as discussed with respect to claim 8, discloses: a second orifice that extends through the annular sidewall of the cone [Fig. 3].
Claim 10  Liu, as discussed with respect to claim 9, discloses that the first orifice and the second orifice are disposed on opposite sides of the cone [Fig. 3].
Claim 14  Liu, as discussed with respect to claim 1, discloses that a centerline axis of the first orifice 122 is non-aligned with the centerline axis of the cylindrical body [Fig. 3].
Claim 15  Liu, as discussed with respect to claim 14, discloses that the centerline axis of the first orifice 122 is perpendicular to the centerline axis of the cylindrical body [Fig. 3]. 

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coles (US4030858).
Claim 16  Coles discloses a plunger 10 for use in a hydrocarbon well 12 [Figs. 1-3,5; abstract; col. 2, lines 20-31], comprising: 
a generally cylindrical body 20 having a fluid flow path 52,54 extending axially through a portion of the cylindrical body from an opening through the top surface 30 [Fig. 5; col. 2, line 66 – col. 3, line 2] of the cylindrical body to a closed bottom end [proximate 26; Fig. 1] of the cylindrical body; and 
at least a first orifice 28 passing through a sidewall surface of the cylindrical body proximate to the closed bottom end, wherein the first orifice fluidly connects the fluid flow path 52,54 extending through the top surface of the cylindrical body to a lower outside surface of the cylindrical body [Figs. 1,5; col. 2, lines 32-57].
Claim 17  Coles, as discussed with respect to claim 16, discloses that an upper portion of the cylindrical body has an outsider diameter configured for receipt within production tubing.
Claim 18  Coles, as discussed with respect to claim 17, discloses that the closed bottom end of the cylindrical body has an end diameter that is smaller than the outside diameter of the upper portion of the cylindrical body [Figs. 1,5].
Claim 19  Coles, as discussed with respect to claim 17 [as discussed in the telephone interview], discloses that a sidewall of a lower portion of the cylindrical body tapers from the closed bottom end to the upper portion of the cylindrical body [Figs. 1,5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Coles (US4030858).
Claim 11  Liu, as discussed with respect to claim 8, otherwise discloses all the limitations of this claim, but does not explicitly disclose a recessed channel formed in an outside surface of the cone, wherein the first orifice is disposed within the recessed channel.
Coles discloses plunger 10 for use in a hydrocarbon well 12 [Figs. 1-3,5; abstract; col. 2, lines 20-31], comprising: a generally cylindrical body 20 having a fluid flow path 52,54 extending axially through the cylindrical body along a centerline axis of the cylindrical body [Fig. 5; col. 2, line 66 – col. 3, line 2], the cylindrical body having an outsider diameter configured for receipt within production tubing [col. 2, lines 20-27], wherein the fluid flow path exits through an upper end of the cylindrical body; a cone [proximate 26; Fig. 1] attached to a lower end of the cylindrical body, the cone extending from a lower end of the cylindrical body to a bottom end, the bottom end having a second cross-dimension that is smaller than the outside diameter of the cylindrical body [Figs. 1,5]; and at least a first orifice 28 wherein the first orifice fluidly connects the fluid flow path to an outside surface of the cone [Figs. 1,5; col. 2, lines 32-57], and further discloses a recessed channel [Figs. 1,5; about each orifice 28; col. 2, lines 32-40] formed in an outside surface of the cone [Figs. 1,5], wherein a first orifice 28 is disposed within the recessed channel [Figs. 1,5].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Liu to include a recessed channel formed in an outside surface of the cone, wherein the first orifice is disposed within the recessed channel, as disclosed by Coles.  One of ordinary skill in the art would reasonably have expected that this combination configuration of prior art elements would have been within the skill of the art and would yield and achieve the predictable result that some fluids would be guided to the orifice by the channel, and that the orifice would be less exposed to impacts to the exterior surface of the plunger proximate the channel.
Claim 12  Liu, as modified with respect to claim 11, discloses that the recessed channel includes an open lower end, a closed upper end and first and second side surfaces [Coles Figs. 1,5].
Claim 13  Liu, as modified with respect to claim 12, discloses that the first orifice extends through a bottom surface of the recessed channel proximate to the closed upper end [Coles Figs. 1,5].



Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Nadkrynechny (US20110253382).
Claim 16  As discussed with respect to claim 15, Liu discloses a plunger 010 for use in a hydrocarbon well [Figs. 1-3; abstract; Example 1, pages 8-11], comprising: 
a generally cylindrical body [Fig. 3; at least the portion adjoining the cone 120] having a fluid flow path 130,132 extending axially through a portion of the cylindrical body from an opening through an upper portion 110,112 [page 7, first paragraph] of the cylindrical body [Figs. 2,3; Example 1, page 8] to a closed bottom end 120 of the cylindrical body [Fig. 3; Example 1, page 8, second paragraph]; and 
at least a first orifice 122 passing through a sidewall surface of the cylindrical body proximate to the closed bottom end [Fig. 3], wherein the first orifice fluidly connects the fluid flow path extending through the upper portion of the cylindrical body to a lower outside surface of the cylindrical body [Fig. 3].
Liu otherwise discloses all the remaining elements of claim 16 but does not explicitly disclose that the flow path exits through a top surface of the upper portion [it being assumed that the side of the upper end is not a top surface as intended here].
Nadkrynechny discloses a plunger 46 [Figs. 1-3; abstract; para. 0040-0043] wherein, during ascent, fluids enter a flow path 64,66,6870,71 [received from at least passageways 78 in the lower end] that extends through the plunger body and out through a top surface [proximate 76] of the plunger, the plunger top being configured as a female fishing neck [para. 0052-0055,0059].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Liu to include at least one opening through the top surface, as disclosed by Nadkrynechny, in lieu of, or supplementary to, the upper passages 112 of Liu, optionally switching to a female fishing neck, if desired.  One of ordinary skill in the art would reasonably have expected that this combination configuration of known prior art elements would have been within the skill of the art and would yield and achieve the predictable result that gas would be delivered from the plunger top surface, instead of, or as well as, through sidewall passageways.
Claim 17  Liu, as modified with respect to claim 16, discloses that an upper portion of the cylindrical body has an outsider diameter configured for receipt within production tubing [Example 1, page 9, first paragraph].
Claim 18  Liu, as modified with respect to claim 17, discloses that the closed bottom end of the cylindrical body has an end diameter that is smaller than the outside diameter of the upper portion of the cylindrical body [Fig. 3].
Claim 19  Liu, as modified with respect to claim 17 [as discussed in the telephone interview], discloses that a sidewall of a lower portion of the cylindrical body tapers from the closed bottom end to the upper portion of the cylindrical body [Fig. 3].
Claim 20  Liu, as modified with respect to claim 19, discloses that the first orifice passes through the sidewall of the lower portion of the cylindrical body [Fig. 3].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coles, in view of Liu.
Claim 20  Coles, as discussed with respect to claim 19, discloses that the orifice 28 is within a recessed channel, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the first orifice passes through the sidewall of the lower portion of the cylindrical body [in that claim 19 requires the sidewall to be tapered, and Coles’ orifice does not pass through the tapered portion, as seen in Figs. 1,5].
Liu discloses a plunger 010 for use in a hydrocarbon well [Figs. 1-3; abstract; Example 1, pages 8-11], comprising: 
a generally cylindrical body [Fig. 3; at least the portion adjoining the cone 120] having a fluid flow path 130,132 extending axially through a portion of the cylindrical body from an opening through an upper portion 110,112 [page 7, first paragraph] of the cylindrical body [Figs. 2,3; Example 1, page 8] to a closed bottom end 120 of the cylindrical body [Fig. 3; Example 1, page 8, second paragraph]; and at least a first orifice 122 passing through a sidewall surface of the cylindrical body proximate to the closed bottom end [Fig. 3], wherein the first orifice fluidly connects the fluid flow path extending through the upper portion of the cylindrical body to a lower outside surface of the cylindrical body [Fig. 3], and further discloses that a sidewall of a lower portion of the cylindrical body tapers from the closed bottom end to the upper portion of the cylindrical body [Fig. 3], and that the first orifice passes through the sidewall of the lower portion of the cylindrical body [Fig. 3].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Coles, such that the orifice in the channel passes through the tapered sidewall portion, as disclosed by Liu.  One of ordinary skill in the art would reasonably have expected that this combination configuration of prior art elements would have been within the skill of the art and would yield and achieve the predictable result that fluids would enter through the orifice through the tapered portion of the sidewall, thus providing a more direct approach to such orifice from beneath the plunger.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Victor (US20050241819) appears to disclose all the limitations of at least claims 1 and 16.  Victor (US20060249284) appears to disclose all the elements of at least claim 1.  Victor (US20060124292) discloses cone channels 64 usable with Liu.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676